Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant After Final amendment received on 04/18/2022:
Amendments of Claims 11, 20, 23, and 25 to 28 are acknowledged.
Cancelation of Claim 24 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jenae Gureff on 05/04/2022.
The application has been amended as follows: 
Regarding Claim 11:
The Claim will now read:
11. 	A station for sealing thermoplastic containers for a packaging line comprising: a sealing carousel configured to rotate continuously about a central axis and which has a plurality of sealing heads radially spaced apart from said central axis, each sealing head being adapted to: 
receive at least one container to be sealed at a first, input, peripheral region which is outside the sealing carousel; 
receive at least one closing seal at a second, input, peripheral region, which is outside the sealing carousel; 
hold the closing seal and the container during the rotation of the sealing carousel and couple them together; 
release the container complete with the closing seal at a third, output, peripheral region, which is outside the sealing carousel and angularly spaced apart from the first and from the second region,
wherein each sealing head comprises gripping and positioning means, picking up and sealing means, and an abutment means, wherein:
 the gripping and positioning means is adapted at least to support and move, at various moments during operation, the container and the closing seal which arrive from the respective first and second region; 
 the picking up and sealing means is adapted at least to pick up the closing seal and to perform the operation of mutually coupling this closing seal and the container, wherein the picking up and sealing means is equipped at least with a piston configured to pick up the closing seal, movement means configured to move the piston toward/away from the abutment means, activation means configured to activate a piston grip condition in which the piston couples temporarily with the closing seal, and sealing means; and
US 16/481,6972MOD 1245USthe abutment means is adapted at least to support the closing seal and the container and to cooperate with the picking up and sealing means during an operation of mutual coupling and fixing between the closing seal and the container.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The limitation interpreted under 35 U.S.C. 112(f) are:
Gripping and positioning means; corresponding to Assembly for gripping and positioning 720.
Picking up and sealing means; corresponding to Assembly for picking up and sealing 750.
Abutment means; corresponding to Abutment assembly 770.
Movement means; corresponding to Means for moving the piston 752.
Activation means; corresponding to Means for activating the piston 753; 
Sealing Means; corresponding to Means for sealing 755.

Allowable Subject Matter
Claims 11, 20, 22, 23 and 25 to 29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 11 and 20:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed station for sealing thermoplastic containers for a packaging line or the method of using such station to seal thermoplastic containers; the station comprising: a sealing carousel configured to rotate continuously about a central axis and which has a plurality of sealing heads radially spaced apart from said central axis, each sealing head being adapted to: 
- receive at least one container to be sealed at a first, input, peripheral region which is outside the sealing carousel; 
- receive at least one closing seal at a second, input, peripheral region, which is outside the sealing carousel; 
- hold the closing seal and the container during the rotation of the sealing carousel and couple them together; 
- release the container complete with the closing seal at a third, output, peripheral region, which is outside the sealing carousel and angularly spaced apart from the first and from the second region,
wherein each sealing head comprises gripping and positioning means, picking up and sealing means, and an abutment means as described in the specification as follows:
Gripping and positioning means; corresponding to Assembly for gripping and positioning 720.
Picking up and sealing means; corresponding to Assembly for picking up and sealing 750.
Abutment means; corresponding to Abutment assembly 770.
Movement means; corresponding to Means for moving the piston 752.
Activation means; corresponding to Means for activating the piston 753; 
Sealing Means; corresponding to Means for sealing 755.

The most similar art of record would be Dardaine (US 3755987) as discussed in the previous action, 
which included parts that could be considered Gripping and positioning means; Picking up and sealing means; Abutment means; Movement means; Activation means; and Sealing Means; but the parts are structurally and functionally different from the means described in the specification.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731